— In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Nassau County (Burke, J.), dated May 8, 1987, which granted the defendant’s motion for a change of venue of the action from Nassau County to Madison County.
Ordered that the order is affirmed, with costs.
Absent a clear abuse of discretion, a determination to grant a change of venue pursuant to CPLR 510 (3) will not be disturbed on appeal (see, McDonald v Southampton Hosp., 133 AD2d 814; Resnick v Karmax Camp Corp., 112 AD2d 206, 207). In this case, excluding from consideration the parties and the defendant’s employees, there is no preponderance of witnesses residing in either Nassau or Madison County (see, Resnick v Karmax Camp Corp., supra, at 207). Inasmuch as the cause of action arose in Madison County, we cannot say that the court abused its discretion in granting the defendant’s motion (see, McDonald v Southampton Hosp., supra). Mangano, J. P., Bracken, Spatt and Harwood, JJ., concur.